IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


M.R., A MINOR BY AND THROUGH HIS            : No. 222 MAL 2022
LEGAL GUARDIAN JOYANNE ASHBY                :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
TAMIKA BUNTING AND KIP BUNTING              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JOYANNE ASHBY                               :
                                            :
                                            :
PETITION OF: M.R., A MINOR BY AND           :
THROUGH HIS LEGAL GUARDIAN                  :
JOYANNE ASHBY                               :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2022, the Petition for Allowance of Appeal is

DENIED.